DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-15 and 18 are rejected under 35 U.S.C. 102(a) as being anticipated by Ellgass (5,037,393). Ellgass discloses, in fig. 9,  
Re-claim 11, an injector comprising:
a cylindrical barrel 32 including a leading end 34 having a discharge port 52 and a base end 48; a seal 36 body coming into close contact with an inner circumferential surface of the cylindrical barrel;
a plunger 50 for pushing and moving the seal body to a discharge port side of the cylindrical barrel; and
a stopper 60 disposed on plunger and coming into elastic contact with the cylindrical barrel and the plunger in a radial direction of the cylindrical barrel between the leading end and the base end of the cylindrical barrel,


wherein the free end of the stopper is positioned between the leading end of the cylindrical barrel and the fixed end of the stopper when the stopper is within the cylindrical barrel.
Re-claim 12, wherein the stopper is a plate spring-shaped member including the fixed end attached to the plunger and the free end coming into elastic contact with the inner circumferential surface of the cylindrical barrel (see figs. 5 and 11).
Re-claim 13, wherein the inner circumferential surface of the cylindrical barrel is provided with a circumferential groove 68 with which the free end of the stopper is engagable.
Re-claim 14, wherein the circumferential groove has a slope surface extending from a bottom portion of the circumferential groove toward the leading end of the cylindrical barrel and sloping with respect to the inner circumferential surface.
Re-claim 15 , wherein the stopper and the plunger are integrated as one part.
Re-claim 18, wherein the seal body and the plunger are integrated as one part.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shonfeld (5,370,620) in view of Lo (6,872,191).

a plunger 23 for pushing and moving the seal body to a discharge port side of the cylindrical barrel; and
a stopper 32 disposed on the plunger and coming into elastic contact with the cylindrical barrel and the plunger in a radial direction of the cylindrical barrel between the leading end and the base end of the cylindrical barrel,
wherein the stopper has a fixed end attached to the plunger and a free end in contact with the cylindrical barrel and the plunger, and
wherein the free end of the stopper is positioned between the base end of the cylindrical barrel and the fixed end of the stopper when the stopper is within the cylindrical barrel.
Shonfeld lacks to disclose the seal body and the plunger are configured to separate from each other by retracting the plunger.
Lo teaches, in fig 5A and 5B. , an injector comprising: a cylindrical barrel 3 including a leading end 31 having a discharge port and a base end 32; a seal body 41 coming into close contact with an inner circumferential surface of the cylindrical barrel;
a plunger 4 for pushing and moving the seal body to a discharge port side of the cylindrical barrel; and
a stopper 42 disposed on the plunger and coming into contact with the cylindrical barrel and the plunger in a radial direction of the cylindrical barrel between the leading end and the base end of the cylindrical barrel; the seal body and the plunger are configured to separate from each other by retracting the plunger.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Lo, to modify the invention of Shonfeld with the stopper 
Re-claim 2, Shonfeld further discloses  the stopper is a plate spring-shaped member including the fixed end attached to the plunger and the free end coming into elastic contact with the inner circumferential surface of the cylindrical barrel (fig. 6);
Re-claim 5, wherein the inner circumferential surface of the cylindrical barrel is provided with a circumferential groove 34b (fig. 4a) with which the free end of the stopper is engagable (fig. 6a);
Re-claim 6, wherein the circumferential groove has a slope surface extending from a bottom portion of the circumferential groove toward the leading end of the cylindrical barrel and sloping with respect to the inner circumferential surface.
Re-claim 7, wherein the stopper and the plunger are integrated as one part.
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 5-7, 11-15 and 18 have been considered but are moot because in view the new ground of rejections as alleged above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545.  The examiner can normally be reached on Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        February 23, 2021